WELLS, Judge.
Defendant first assigns error to the trial court denying defendant’s motion to join or consolidate the trials of defendant and Tommy Neal. Upon written motion of the prosecutor, charges against two or more defendants may be joined for trial when each of the defendants is charged with accountability for the same offense (Emphasis supplied). N.C. Gen. Stat. § 15A-926(b)(2)a. Although the thrust of the defendant’s argument is that he was entitled to joinder on his motion, the only authority he offers to support that argument is the general proposition that joinder of defendants charged with the same offense is generally favored in the interest of judicial economy. The cases defendant relies on, State v. Belton, 318 N.C. 141, 347 S.E.2d 755 (1986), and State v. Jenkins, 83 N.C. App. 616, 351 S.E.2d 299 (1986), cert. denied, 319 N.C. 675, 356 S.E.2d 791 (1987), speak to the entitlement of the State to joinder of defendants under the pertinent provisions of N.C. Gen. Stat. § 15A-926. In our opinion a defendant could not independently assert his preference for joinder with a co-defendant. Under our statutory joinder structure, the choice is for the State, not a defendant. Finally we note that it is well established that a trial court’s ruling on the consolidation or severance of cases is discretionary and will not be disturbed absent a showing of abuse of discretion. Belton, supra. We discern no abuse of that discretion here. This argument is rejected.
Defendant assigns error to the trial court excluding medical records and preventing cross-examination of the State’s witness, *161Tamara West, regarding her mental and emotional condition and treatment. On cross-examination, defendant attempted to examine Tamara West about her treatment and hospitalization for alcohol abuse and for “a mental condition or mental problems,” and hospitalization for “any emotional problems.” The State’s objections to those questions were sustained. Defendant also subpoenaed Tamara West’s medical records from Forsyth/Stokes Mental Health Center. Over the State’s objection, defendant was not allowed to examine the custodian of those records as to their content. The trial court examined the medical records in camera and found no good cause to violate the confidentiality of the physician-patient relationship and preserved those records sealed for review by the appellate court.
Although a witness may be impeached by a showing of mental deficiency as it bears upon the witness’ credibility, State v. Witherspoon, 210 N.C. 647, 188 S.E. 111 (1936), medical records for treatment purposes are privileged and the contents of such records may be disclosed only if, in the opinion of the trial court, disclosure is necessary to a proper administration of justice. N.C. Gen. Stat. § 8-53 (1986). After examining the medical records on appeal we note that the records reveal no evidence bearing on the credibility of the State’s witness, the only possible basis for their relevance. We therefore conclude that the trial court properly excluded Tamara West’s medical records and ruled correctly as to defendant’s cross-examination. This assignment is overruled.
After the jury verdict the trial court conducted a sentencing hearing. At that hearing the court found one aggravating factor, namely that defendant had prior convictions for criminal offenses punishable by more than 60 days’ confinement. The court also found two mitigating factors. They were that defendant suffered from a mental condition (intoxication) that was insufficient to constitute a defense but significantly reduced his culpability and that the relationship between defendant and Eugene Martin, the victim, was an extenuating circumstance. The trial court then ruled that the sole aggravating factor outweighed the two mitigating factors and sentenced defendant to 25 years’ imprisonment.
Defendant contends that the denial of his joinder motion “resulted in the loss of potential mitigating factors to be considered for sentencing.” He suggests that had his trial been joined with that of Tommy Neal, certain factors in mitigation might have been *162disclosed, such as duress, compulsion, or a passive role. As we have resolved the question of defendant’s asserted entitlement to joinder adversely to him, we must reject this argument.
We conclude that defendant had a fair trial, free of prejudicial error.
No error.
Chief Judge HEDRICK and Judge EAGLES concur.